DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yingxun (CN 205589039 U).
Referring to claim 1, Yingxun disclose a grab handle (4, fig 1) comprising: 
a first shell (31, fig 1) ; 
a second shell (31, fig 1); and 
a display member (33, fig 1) between the first shell and the second shell, wherein the first shell has a first accommodating portion (shown in fig 4) and a first fixing mechanism, the second shell has a second accommodating portion (shown in fig 4) and a second fixing mechanism (54, fig 4), and the grab handle is configured to, through a cooperation of the first fixing mechanism (53, fig 4) and the second fixing mechanism, fix the first shell and the second shell to each other and form an accommodating space (shown in fig 4) by the first accommodating 

Referring to claim 2, Yingxun also disclose the display member comprises an electronic ink screen (paragraph 5).

Referring to claim 3, Yingxun further disclose wherein the first fixing mechanism comprises a plurality of protrusions (56, fig 7), and the protrusions are arranged in an annular shape as a whole (shown in fig 7) on a side wall at an outer periphery of the first accommodating portion, wherein the second fixing mechanism comprises a plurality of extensions (8, fig 1), and the extensions are arranged in an annular shape as a whole (shown in fig 1) on a side wall at an outer periphery of the second accommodating portion, and each of the plurality of extensions is provided with a groove for snap-fit with a corresponding one of the plurality of protrusions.

Referring to claim 4, Yingxun furthermore disclose a tapered portion is provided at an end of the extension (shown in fig 2), and a size of a free end of the tapered portion is smaller than a size of a non-free end of the tapered portion, so that the tapered portion is pushed and slid over the protrusion easily in order to engage the protrusion in the groove (shown in fig 2).

Referring to claim 5, Yingxun additionally disclose the inner wall of the first shell is provided with a plurality of first limit stops (5, fig 1), wherein a part of the first limit stops 

Referring to claim 6, in addition, Yingxun disclose an inner wall of the second shell is provided with a plurality of second limit stops (5, fig 1) extending in the first direction to fix another portion of the display member (shown in fig 3).

Referring to claim 7, Pacheco et al. also disclose a distance between two adjacent first limit stops is equal to a distance between two adjacent second limit stops (shown in fig 1).

Referring to claim 8, Yingxun further disclose the first shell further comprises an opening and a grip (4, fig 1), wherein the opening is arranged at one side of the first accommodating portion, the grip is arranged at the other side of the first accommodating portion, and the opening and the grip are integrally formed with the first shell.

Referring to claim 9, Yingxun furthermore disclose the second shell further comprises a plurality of reinforcing ribs (shown in fig 4) on the inner wall of the second shell, and the reinforcing ribs and the second limit stops are arranged separately from each other.

Allowable Subject Matter
Claims 11 & 19-20 are allowed.
Claims 10 & 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller discloses a handle. Gordieenko et al. disclose a hand grip.  Ranganathana et al. disclose a handle house. Huelke et al. disclose a trim grab handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612